DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 27 June 2022.
Claims 1-5 are currently pending and have been examined. 
This action is made Non-FINAL.

Response to Arguments
Applicant's arguments with respect to the objections to the drawing/claims have been fully considered and are persuasive. The objection to the drawing and objections to claims 1-5 have been withdrawn. However, the amendments to the drawing introduce new objections. See objections below.
Applicant's arguments with respect to the rejection of claims 1-5 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1-5 under 35 U.S.C. 112(b) has been withdrawn. However, upon further consideration, new grounds of rejection are made under 35 U.S.C. 112(b). See rejections below.
Applicant's arguments with respect to the rejection of claims 1-5 under 35 U.S.C. 103 over Kravchencko have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made over Smith et al. (US 20220155782 A1) in view of Hall et al. (US 20150095255 A1).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "1", "2", "3", "4", "31", "32", "311", "312", "313", "314", "41", "42" on pages 6-7, ¶[0034]-[0035].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the energy management module" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 5-8, recites the limitation “when a transport mileage of the next vehicle body is greater than the maximum driving mileage, the energy management module (33) sends early-warning information to the server (1), the chassis stops moving or driving to a charging station within the maximum driving mileage to charge”. It is unclear to the Examiner if this limitation means the chassis stops moving or driving at some point within the driving mileage range to charge or if this limitation means it stops driving to the charging station when it is determined to not be within the maximum mileage range. Therefore, claim 5 is indefinite. For purposes of examination, the Examiner interprets this to mean the chassis stops within the maximum mileage range to charge at a charging station.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20220155782 A1) in view of Hall et al. (US 20150095255 A1).
	Regarding claim 1, Smith teaches an unmanned-drive mobile multifunctional vehicle system, comprising a server (1) (see at least the abstract and ¶[0013] and [0117] regarding a server), the server (1) is connected with a remote scheduling module (2) (see at least the abstract and ¶[0013], [0118], and [0124] regarding a yard truck management system and determining locations for trailer connection and disconnection) and vehicle terminal respectively for communication (see at least ¶[0013], [0016], [0202], [0272], and [0280] regarding a vehicle-based processor); the vehicle terminal comprises a chassis (see Fig. 4 “truck chassis” and at least ¶[0014], [0018], [0029], [0069], and [0122] regarding an autonomous truck chassis) and vehicle body (see at least Fig. 9, 11, and 32 and/or at least [0004], [0010], and [0042] regarding a truck and trailer body), the chassis and the vehicle body are detachably connected (see abstract, see at least Fig. 5, 9, and 11, and at least ¶[0008], [0010], [0013], and [0121] regarding a truck and removably connected trailer); the chassis is provided with a chassis management system (3) (see at least ¶[0124], [0126], and [0150] regarding a yard truck control system), the vehicle body is provided with a vehicle body separation system (4) (see Fig. 7-9 and see at least ¶[0013] and [0130] regarding a connector assembly and/or clamping assembly); the chassis management system (3) comprises an autopilot module (31) (see at least the abstract and ¶[0013] and [0247] regarding a processor that facilitates autonomous movement of the autonomous truck/vehicle) and a chassis wireless communication module (32) (see at least abstract and [0013], [0017], and [0123] regarding wireless communication); the vehicle body separation system (4) comprises a separation execution module (41) (see abstract, Fig. 7-9, and see at least ¶[0013] and [0130] regarding a processor which facilitates connection and disconnection from trailers and a connector assembly and/or clamping assembly) and a vehicle body wireless communication module (42) (see abstract, Fig. 7-9, and see at least ¶[0013] and [0130] regarding a processor which facilitates connection and disconnection from trailers); the autopilot module (31) comprises an Industrial Personal Computer (311) (see at least the abstract and ¶[0013] and [0247] regarding a processor that facilitates autonomous movement of the autonomous truck/vehicle), a laser radar (312) (see at least ¶[0022]-[0023], [0120], and [0152] regarding LiDAR), and a GPS module (313) (see at least ¶[0120] and [0166] regarding GPS); the remote scheduling module (2) is used for realizing remote scheduling of the vehicle terminal (see at least the abstract and ¶[0013], [0118], and [0124] regarding a yard truck management system and determining locations for trailer connection and disconnection); the server (1) is used for transmission, integration, distribution and storage processing of data between the remote scheduling module (2) and the vehicle terminal (see abstract and at least ¶[0013] and [0123]-[0124] regarding a server, wireless data transmission, receiving data, and etc.); the chassis management system (3) is used for running management of the chassis (see at least ¶[0124], [0126], and [0150] regarding a yard truck control system); the vehicle body separation system (4) is used for separation between the vehicle body and the chassis (see Fig. 7-9 and see at least ¶[0013] and [0130] regarding a connector assembly and/or clamping assembly); in the chassis management system (3): the chassis wireless communication module (32) is used for data interaction between the chassis management system (3) and the server (1) (see at least abstract and [0013], [0017], and [0123] regarding wireless communication between server and vehicle processor), and the autopilot module (31) is used for controlling the autopilot of the chassis (see at least the abstract and ¶[0013] and [0247] regarding a processor that facilitates autonomous movement of the autonomous truck/vehicle); and the separation execution module (41) is used for separating the vehicle body and the chassis (see abstract, Fig. 7-9, and see at least ¶[0013] and [0130] regarding a processor which facilitates connection and disconnection from trailers and a connector assembly and/or clamping assembly); in the vehicle body separation system (4): the vehicle body wireless communication module (42) is used for information interaction between the vehicle body separation system (4) and the server (1) (see abstract, Fig. 7-9, and see at least ¶[0013] and [0130] regarding a processor which facilitates connection and disconnection from trailers, additionally see at least [0121] and [0123] regarding receiving an order from the yard management system via the server using wireless data transmission and the truck attaching the hitch to a trailer); in the autopilot module (31): the Industrial Personal Computer (311) is used for processing and decision-making on interactive data and transmitting the action commands to the corresponding chassis execution components to realize automatic driving (see at least the abstract and ¶[0013] and [0247] regarding a processor that facilitates autonomous movement of the autonomous truck/vehicle), the laser radar (312) is used for collecting environmental data around the vehicle terminal and sending the environmental data to the Industrial Personal Computer (311) for decision-making (see abstract and at least ¶[0022] and [0187] regarding a plurality of sensors (e.g., LiDAR sensor) are interconnected with the processor that sense terrain/objects and assist in automatically connecting/disconnecting trailers). 
Smith fails to teach the GPS module (313) is used for providing chassis position and matching the position on a map. However, Hall discloses a method and system related to container identification and teaches the GPS module (313) is used for providing chassis position and matching the position on a map (see at least ¶[0031], [0035], [0037], [0039], and [0063] regarding location of a chassis which could be displayed on a map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automated operation and handling of autonomous trucks and trailers of Smith to provide the GPS module (313) is used for providing chassis position and matching the position on a map, as taught by Hall, to provide location and time information of at least one of the container and chassis to a server for displaying on a graphical user interface (Hall at [0031]).

Regarding claim 4, Smith teaches comprising following steps: a. the remote scheduling module (2) scheduling the chassis through the server (1) to transport the vehicle body (see at least [0120]-[0123] and [0166] regarding a yard management system issuing an order via the server to retrieve and haul a trailer), the autopilot module (31) of the scheduled chassis controlling the chassis for automatic driving and transporting the vehicle body to the preset position (see at least [0120]-[0123] and [0166] regarding the hitched trailer being hauled by the AV yard truck to an unloading area (i.e. preset position) or another location); b. after reaching a preset position, the autopilot module (31) stopping running and feeding back a stop signal to the server (1) (see at least [0121] regarding the truck being stopped at the loading bay and remaining hitched and stopped till unloaded); c. the server (1) sending the stop signal to the separation execution module (41) of the vehicle body separation system (4) through vehicle body wireless communication module (42) (see at least ¶[0124] regarding control of a truck using a controller and data to and from the yard management system for appropriate maneuvers (e.g., start, stop, turn accelerate, brake, move forward, reverse, etc.)); d. after receiving the stop signal, the separation execution module (41) carrying out a separation action between the vehicle body and the chassis, and feeding back a separation signal to the server (1) thereafter (see at least ¶[0121] regarding the trailer which can be unhitched after stopping the trailer at its location so the yard truck is available to perform other tasks, also see at least ¶[0124] regarding control of a truck using a controller and data to and from the yard management system); the server (1) sending the separation signal to the remote scheduling module (2); e. after receiving the separation signal, the remote scheduling module (2) commanding the autopilot module (31) of the chassis to control the chassis to drive away from the vehicle body and scheduling the chassis to transport a next vehicle body (see at least ¶[0121] regarding the trailer which can be unhitched after stopping the trailer at its location so the yard truck is available to perform other tasks (i.e. unhitching and driving away to perform other tasks like transporting another trailer)).

	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20220155782 A1) in view of Hall et al. (US 20150095255 A1), as applied to claim 1 above, and in further view of Lam (WO 2018189678 A2).
Regarding claim 2, the combination of Smith and Hall fail to teach wherein the chassis management system (3) also comprises an energy management module (33) used for management of charging/discharging, balance maintenance, battery status and battery early-warning of a vehicle battery. However, Wang discloses a battery management system for an automobile and teaches wherein the chassis management system (3) also comprises an energy management module (33) used for management of charging/discharging (see at least the abstract and page 3-6 and 9 regarding a battery management system for managing charging and discharging of a battery), balance maintenance (see abstract and pages 4, 7, 9, and 10 regarding balance charging), battery status and battery early-warning of a vehicle battery (see at least page 10, 22, and claim 1 regarding battery status/state and warning of a state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automated operation and handling of autonomous trucks and trailers of Smith as modified by Hall to provide wherein the chassis management system (3) also comprises an energy management module (33) used for management of charging/discharging, balance maintenance, battery status and battery early-warning of a vehicle battery, as taught by Lam, to maintain uniformity and efficiency of charging and discharging of battery cells (Lam at page 9, paragraph 2) and to provide the user information indicative of a status of operation of the battery (Lam at abstract).

	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20220155782 A1) in view of Hall et al. (US 20150095255 A1), as applied to claim 1 above, and in further view of Yi et al. (US 20180134286 A1).
Regarding claim 3, the combination of Smith and Hall fails to teach wherein the autopilot module (31) also comprises a camera module (314) used for collecting road condition information, traffic signal information and pedestrian and vehicle information, and sending the collected information to the Industrial Personal Computer (311) for decision making. However, Yi discloses a vehicle driving control apparatus and teaches wherein the autopilot module (31) also comprises a camera module (314) used for collecting road condition information, traffic signal information and pedestrian and vehicle information (see at least ¶[0131], [0376], [0426], [0448], [0498], and [0537] regarding a camera and collecting information, traffic signals, and pedestrian information), and sending the collected information to the Industrial Personal Computer (311) for decision making (see at least ¶[0011]-[0013], [0022]-[0024], [0269], [0325]-[0326], and [0476] regarding providing control signals based on information acquired).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automated operation and handling of autonomous trucks and trailers of Smith as modified by Hall to provide a camera module (314) used for collecting road condition information, traffic signal information and pedestrian and vehicle information, and sending the collected information to the Industrial Personal Computer (311) for decision making, as taught by Yi, to provide adaptively controlling driving operations based on the surrounding environment to improve driving safety (Yi at [0476]).

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20220155782 A1) in view of Hall et al. (US 20150095255 A1), as applied to claim 4 above, in further view of Agassi et al. (JP 2012503468 A) and in further view of Orita et al. (US 20080109114 A1).
Regarding claim 5, Smith teaches wherein in the step e, after the chassis is driving away from the vehicle body (see at least ¶[0121] regarding the trailer which can be unhitched after stopping the trailer at its location so the yard truck is available to perform other tasks (i.e. unhitching and driving away to perform other tasks)).
The combination of Smith and Hall fails to teach the energy management module (33) calculates a maximum driving mileage according to a residual power information of a vehicle battery on the chassis; when a transport mileage of the next vehicle body is greater than the maximum driving mileage, the energy management module (33) sends early-warning information to the server (1), the chassis stops moving or driving to a charging station within the maximum driving mileage to charge, and the remote scheduling module (2) scheduling another chassis for the transportation of the next vehicle body. However, Agassi discloses systems and methods for operating and electric vehicle and teaches the energy management module (33) calculates a maximum driving mileage according to a residual power information of a vehicle battery on the chassis (see abstract and at least ¶[0003]-[0004], [0010], [0014], [0018], and [00146] regarding determining a maximum mileage for an electric vehicle); when a transport mileage of the next vehicle body is greater than the maximum driving mileage, the energy management module (33) sends early-warning information to the server (1) (see at least ¶[00199] and [00257] regarding notifying that the waypoint is unreachable), the chassis stops moving or driving to a charging station within the maximum driving mileage to charge (see at least ¶[0010], [0018], [00154]-[00156], and [00161]-[00163] regarding determining a battery service station within the max mileage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automated operation and handling of autonomous trucks and trailers of Smith as modified by Hall to provide the energy management module (33) calculates a maximum driving mileage according to a residual power information of a vehicle battery on the chassis; when a transport mileage of the next vehicle body is greater than the maximum driving mileage, the energy management module (33) sends early-warning information to the server (1), the chassis stops moving or driving to a charging station within the maximum driving mileage to charge, as taught by Agassi, to provide a route and/or guidance based on the current location of the electric vehicle and the destination while also including energy awareness navigation (Agassi at [00100] and [00102]).
The combination of Smith, Hall, and Agassi fails to teach scheduling another chassis for the transportation of the next vehicle body. However, Orita discloses a robot controlling apparatus for controlling tasks to be executed by a plurality of robots and teaches scheduling another chassis for the transportation of the next vehicle body (see at least ¶[0017] and [0231] regarding tasks (e.g., could be the transportation of vehicle body) that can be assigned to another robot if the current robot requires a battery charge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for automated operation and handling of autonomous trucks and trailers of Smith as modified by Hall as modified by Agassi to provide scheduling another chassis for the transportation of the next vehicle body, as taught by Orita, to provide a plurality of vehicles that can effectively perform a plurality of tasks even in unexpected conditions such as a vehicle needing recharged (Orita at [0017]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammonds (US 7040425 B2) is pertinent because it is a wheeled vehicle designed to turn about a central vertical axis. In particular, the invention relates to powered utility riding vehicles of the type useful for moving trailers about a trailer terminal, truck yard, or warehouse.
Blackwell et al. (US 20150101519 A1) is pertinent because it relates to self-powered, autonomous vehicles in agricultural and other domestic applications and has an attachment mechanism for attaching equipment to the vehicle.
Grundfest et al. (US 20200254619 A1) is pertinent because it relates to a smart container yard includes systems for intelligently controlling operations of vehicles in the container yard using teleoperation and/or autonomous operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666